Citation Nr: 1235867	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-46 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the character of the Veteran's discharge from service for the period from April 3, 2001, to September 19, 2008 is a bar to payment of VA benefits.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from May 1997 to August 1997.  He also had periods of active service from April 3, 1998, to April 2, 2001, and from April 3, 2001, to September 19, 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, while the Veteran previously was represented by the Military Order of the Purple Heart, in June 2009, before certification of the appeal to the Board, the Military Order of the Purple Heart revoked its power of attorney by way of a letter sent to VA.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Veteran's claims were previously before the Board and remanded in July 2011 for additional development, which has now been completed.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had a period of active duty for training from May 1997 to August 1997; the separation from this period of service is considered honorable.

2.  The Veteran had a period of active service from April 1998 to April 2001; upon the expiration of this period of service, the Veteran reenlisted.

3.  The Veteran had a period of active service from April 2001 to September 2008.

4.  In October 2006, the Veteran pled guilty in a special court-martial for having been away without leave (AWOL) from January 27, 2005 to August 16, 2005 (a period of 202 days) and from November 9, 2005 to January 12, 2006 (a period of 65 days).

4.  The Veteran was convicted by a special court-martial, sentenced in October 2006, and discharged from service in September 2008.  He received a bad conduct discharge from this period of service.

5.  Prior to his period of AWOL that began in January 2005, the Veteran had nearly seven years of meritorious service, including one year of service in Iraq.  He is in receipt of the Combat Infantryman Badge and served in an imminent danger pay area while in Iraq.

6.  After returning from his service in Iraq in March 2004, the Veteran underwent psychological treatment.

7.  The Veteran testified during his special court-martial and provided written statements indicating that the reason he went AWOL was due to family problems.

8.  PTSD is related to the Veteran's period of service from April 2001 to September 2008.


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge from April 3, 2001, to September 19, 2008, is not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 3.303, 3.304 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Given the fully favorable decision contained herein, the Board finds that any further discussion of the duties to notify and assist is unnecessary.


II.  Character of Discharge

The issue presented before the Board is whether the Veteran's character of discharge for his period of service from April 3, 2001, to September 19, 2008, is a bar to eligibility for VA benefits.

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Specific to cases in which the Veteran was discharged under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days, this bar does not apply if there were compelling circumstances to warrant the prolonged absence.  38 C.F.R. § 3.12(c)(6).  The factors to be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence are: (1) length and character of service, exclusive of the period of AWOL; (2) the reasons for going AWOL, which are to be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, with consideration being given to how the situation appeared to the person himself and hardship or suffering incurred as a result of overseas service or combat wounds; and (3) a valid legal defense exists for the absence which would have precluded a conviction for AWOL.

The Veteran submitted a claim for compensation for PTSD in October 2008.  In an April 2009 rating decision, the RO determined that the Veteran was not insane at the time that he went AWOL.  The RO noted that the Veteran was given a bad conduct discharge by reason of a general court-martial.  

In a May 2009 administrative decision, the RO determined that the Veteran's service from May 1997 to August 1997 and from April 1998 to April 2001 was faithful and meritorious, and the Veteran was entitled to benefits administered by VA for any disabilities deemed to be service connected for these periods of service.  However, the RO determined that the character of the Veteran's discharge from his period of service from April 2001 to September 2008 was deemed to be a statutory bar to benefits administered by VA.

In a June 2009 rating decision, the RO denied service connection for PTSD, because there was no evidence that PTSD was due to an honorable period of service.

The Veteran has perfected appeals with regard to both the character of his discharge and service connection for PTSD.

The Veteran's DD Form 214 shows that he received a bad conduct discharge from his final period of service and was separated due to "court-martial, other."  The Veteran's service personnel records show that, in October 2006, he pled guilty to two charges of AWOL in a special court-martial and was convicted of these charges.  The guilty findings were affirmed in December 2007 and May 2008.

All of the evidence of record demonstrates that the Veteran was charged, convicted, and sentenced by a special court-martial, not a general court-martial for his periods of AWOL.  Therefore, his scenario does not fit into the specifications of 38 C.F.R. § 3.12(c)(2) as a bar to payment of benefits due to sentencing by a general court-martial.

At issue is whether the provisions of 38 C.F.R. § 3.12(c)(6) apply to bar the Veteran from receiving VA benefits.  The Board finds that it does not.  First, the evidence does show that the Veteran was absent for approximately 202 days, from January 27, 2005 to August 16, 2005.  Therefore, he was absent for a period of at least 180 consecutive days.  Furthermore, he was given a bad conduct discharge, which is included under the purview of "discharge under other than honorable conditions."

However, 38 C.F.R. § 3.12(c)(6) provides that this bar does not apply if there are compelling circumstances to warrant this absence.  In this case, the Board concludes that there are compelling circumstances.  The Veteran had service from March 2003 to March 2004 in Iraq, for which he received the Combat Infantryman Badge and had service in an imminent danger pay area.  In a July 2009 written statement, a fellow servicemember provided information on his and the Veteran's experience in Iraq, which included constant mortar threats, including one that landed only fifty feet from them.

The Veteran has provided written statements to show that he experienced symptoms associated with PTSD immediately upon his return from Iraq, which included nightmares and hearing voices.  Following his return from Iraq, he sought psychiatric treatment beginning in August 2004, while he was still in service.  He also testified to these facts during his special court-martial.  The Veteran has also indicated that, upon his return from Iraq, he discovered that his wife had been unfaithful to him with several different people, including one member of his own family.  He cited this as the main reason he went AWOL in January 2005.  In August 2005, the Veteran turned himself in at a VA hospital and was immediately hospitalized for psychiatric treatment.

In this case, the Board finds that compelling circumstances were present to warrant the Veteran's prolonged unauthorized absence.  First, the Veteran provided nearly seven years of active service prior to his period of AWOL that was faithful and meritorious and included one tour in Iraq.  There is no evidence in the Veteran's personnel records that he committed any infractions prior to his period of AWOL in January 2005.

Furthermore, the reasons for the Veteran's AWOL involved his marriage and family.  The Board finds that the Veteran's testimony during his special court-martial and his written statements are credible with regard to the reason for his prolonged absence.  It is clear from the Veteran's testimony that he believed this to be a family emergency that also involved the welfare of his three children.  He noted during July 2005 VA treatment that he learned that his wife was having "drug parties" at the home where his children lived.  It is also evident from the Veteran's testimony that the effects of his combat service in Iraq impacted his decision making at this time.

Even without considering whether there was a valid legal defense for the Veteran's absence, the Board finds that these are compelling circumstances for the Veteran's extended period of AWOL.  As such, the Board finds that the criteria under 38 C.F.R. § 3.12(c)(6) are not met.  This period of the Veteran's active service does not fit any of the other circumstances which would bar him from receiving VA benefits.

In light of the above, the Board finds that there are compelling circumstances to show that the Veteran's bad conduct discharge by reason of the sentence of a special court martial for a period of AWOL in excess of 180 days should not be a bar to VA benefits, and the appeal is granted.  38 C.F.R. §§ 3.12(c)(2).  Therefore, a discussion as to whether the Veteran was insane at the time that he committed his offense is not necessary.

Hence, the Veteran's discharge from the period of service from April 2001 to September 2008 is not considered a bar to payment of VA benefits.


II.  Service Connection for PTSD

Pursuant to this decision, none of the Veteran's active service is considered to have been a bar to payment of VA benefits.  Therefore, the Board will consider whether PTSD is related to any portion of the Veteran's active duty.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; C.F.R. § 3.303(a).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, there is ample evidence that the Veteran has been diagnosed as having PTSD, beginning in a July 2005 VA outpatient treatment record and continuing through the most recent treatment reports of record, dated in 2009.  The only stressors he ever reported to these treatment providers stemmed from his combat experiences in Iraq.  As noted above, the Veteran is in receipt of the Combat Infantryman Badge and, therefore, his lay testimony with regard to his stressors is sufficient.

As such, the Board concludes that there is evidence of in-service stressors, evidence of a current diagnosis of PTSD, and evidence that the diagnosed PTSD is related to these in-service stressors.  Given the decision contained herein regarding entitlement to VA benefits during the Veteran's period of service from April 2001 to September 2008, the Board finds that entitlement to service connection for PTSD is warranted, as it is related to a period of service during which the Veteran is eligible to receive such benefits.  The claim is therefore granted.


ORDER

The character of the Veteran's discharge from service for the period from April 3, 2001, to September 19, 2008 is not a bar to payment of VA benefits.

Service connection for posttraumatic stress disorder is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


